831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael J. CASSIDY, Petitioner-Appellant,v.Glenn WEATHERHOLTZ, Bill Meadows, Respondents-Appellees.
No. 87-7609.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Oct. 13, 1987.

Michael J. Cassidy, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, David I. Walsh, Commonwealth's Attorney's Office for County of Rockingham and for City of Harrisonburg, for appellee.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the grounds of nonexhaustion.  Although Cassidy's prayer for release on bail is cognizable under 28 U.S.C. Sec. 2254, see Brown v. Fogel, 387 F.2d 692, 694 and n.1 (4th Cir. 1967), cert. denied, 390 U.S. 1045 (1968), Cassidy failed to exhaust his state remedies before he filed his petition in the district court.


2
DISMISSED.